Citation Nr: 1418287	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for chloracne, including as due to herbicide exposure.

2. Entitlement to service connection for a skin disorder (other than chloracne), to include: solar elastosis, actinic damage, open comedones and basal cell carcinoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to February 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Board remanded the appeal in October 2013 for further evidentiary development.  Such development having been accomplished, the matter is once again before the Board for appellate review. 

In July 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in White River Junction, Vermont.  A copy of the transcript is of record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.

The issue of entitlement to service connection for a skin disorder (other than chloracne), to include: solar elastosis, actinic damage, open comedones, and basal cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The evidence of record indicates the Veteran has had comedones on his cheeks and temples, but not in the posterior auricular areas.

2. The Veteran does not have a current diagnosis of chloracne and has not been diagnosed with chloracne during the appeal period. 


CONCLUSION OF LAW

The criteria for service connection for chloracne, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim to establish service connection for chloracne.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO provided the Veteran with a VCAA notice letters in October 2006 and March 2008, prior to adjudicating this claim.  In those letters, the RO addressed the information and evidence necessary to substantiate claims for service connection.  The letter also addressed how the VA assigns disability ratings and effective dates, and who was to provide the evidence.  See, e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that he is aware of how to substantiate his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As noted above, in 2011, the Veteran testified at a Board hearing before the undersigned.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are two duties imposed by 38 C.F.R. 3.103(c)(2) - (1)  the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  These duties were fulfilled and the Appellant has not alleged otherwise. 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for chloracne, the Board finds that all necessary assistance has been provided.  The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran and his representative.  The Veteran was provided a comprehensive evaluation regarding a claim for chloracne in November 2009 and his claim was subsequently reviewed by a second VA examiner in October 2013.  The Board finds that all relevant records necessary to adjudicate this claim have been obtained.

Also, as noted above, the claim was remanded to develop the evidence.  The RO complied with the Board's remand instructions by obtaining an adequate medical opinion and readjudicating the claim.   

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of his claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Service Connection for Chloracne

The Veteran suffers from open comedones on his face, which are mostly located around his cheeks and temples.  The Veteran has argued that these comedones are evidence of chloracne and are connected to service, possibly due to exposure to Agent Orange while he was in Vietnam.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present "disability", there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as discussed below, the Veteran's claim for chloracne must be denied.

The Veteran asserts that he currently has chloracne on his face and it is either the direct result of service or due to exposure to Agent Orange while in service.  While Agent Orange exposure is conceded by the Board, the evidence of record does not indicate that he has a current diagnosis of chloracne or has had one at any time during the process of his appeal.  Therefore, the Veteran's claim for chloracne must be denied.  Id.

A letter from the Veteran in his file asserts that he visited a VA dermatologist, Dr. K., in October 2007 at the VAMC in White River, Vermont, and at that time Dr. K. informed him that he had chloracne on his face.  However, a second letter in the Veteran's file indicates that these events occurred in April 2007.   

A review of the claims file indicates that the Veteran did visit with Dr. K. in October 2007.  However, the outpatient record does not indicate that the Veteran was seen regarding any skin condition on his face.  The record indicates that "[The Veteran's] fingernails cleared as did his rash.  He is very pleased with the results. Has no concerns today." 

When the Veteran was seen for his VA examination in November 2009, the examiner noted that the Veteran provided a history of blackheads on his face, but he could not remember when they developed.  The Veteran indicated that he had these blackheads on his cheeks and temples but denied a history of them in his posterior auricular areas (behind the ears).  The examiner diagnosed the Veteran with solar elastosis, actinic damage and open comedones.  She explained that open comedones or acneiform lesions behind the ears were a required symptom of chloracne, and the Veteran did not currently have this symptom or any history of such a condition.  The examiner indicated that she discussed the diagnosis with her supervising practitioner, Dr. K., and that he concurred with the diagnosis.  

Based upon the conflicting reports of the diagnosis of the condition by Dr. K., the Veteran's case was sent for review in 2013.  The examiner reviewed the Veteran's claims file and found that the record indicates that the Veteran does not meet the diagnostic criteria for chloracne and has never been diagnosed with this condition.  The examiner reported that the Veteran was seen by multiple dermatologists for multiple skin conditions between April 2007 and May 2013, and that the Veteran was not diagnosed with chloracne during any of these examinations.  The examiner noted the following:

The Veteran was indeed evaluated by Dr. K on April 19, 2007... Dr. K. may be considered an expert in dermatology.  Dr. K. concluded that the Veteran had, 'open comedones and sebaceous hyperplasia.  No intervention needed, problem discussed with patient.'  On July 16, 2008, the Veteran was again seen by Dr. K., and a resident MD.  It was noted that, 'he had questions regarding the blackheads on the face - he was under the impression they were related to Agent Orange, and would like to clarify... discussed that these open comedones are from sun damage and not from chloracne.  No real treatment.'  A diagnosis of Favre-Racouchot syndrome was made.

The examiner also noted that Dr. K addressed this issue again in July 2009 and Dr. K. indicated that the Veteran does not have any open comedones behind his ears; therefore, he does not meet the criteria for chloracne.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997);  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


The evidence of record indicates that the Veteran has not been diagnosed with chloracne at any point during the appeal period.  While the Veteran is competent to report certain symptoms, it is a complex medical condition that is beyond the capability of lay diagnosis.  Moreover, the history of the symptoms given by the Veteran in his November 2009 examination indicate that the comedones have only developed on his cheeks and temples, not behind his ears.

Further, while the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds that the Veteran's memory of events regarding his discussions with Dr. K. are in conflict with the actual medical records.  When the Veteran sought clarification in July 2008, the medical records indicate that Dr. K. opined that the open comedones were from sun damage and not from chloracne.  

As the record does not indicate that the Veteran has a current diagnosis of chloracne, his claim for service connection must fail on a direct basis, as well as, due to exposure to Agent Orange.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for chloracne, including as due to herbicide exposure, is denied. 


REMAND

The Veteran has been diagnosed with solar elastosis, actinic damage and open comedones due to skin damaged by sunlight.  While the 2013 examiner opined that it was less likely than not that the Veteran's current condition began during service or is otherwise linked to service, the examiner failed to provide any reasoning why the damage by sunlight was not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, the Veteran's medical records indicate that since his last VA examination he was diagnosed with a recurrence of basal cell carcinoma.  The Veteran indicated that he had a high amount of sun exposure in Vietnam.  The Veteran's service personnel records indicate the Veteran served in Vietnam from June 1968 to March 1969 as a helicopter mechanic and from March 1969 to January 1970 as a platoon sergeant for an aerial weapons company.  It is unclear, however, what portion of his time from January 1970 - February 1978 he would be in the sun, and how often he would be in the sun in his time since service.   

Based upon these deficiencies, the Board finds that the Veteran's other claims for service connection for a skin disorder warrant further development prior to adjudication by the Board.    

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he submit information regarding his exposure to the sun while in service and since service.  

2. Then, schedule the Veteran for an examination by an appropriate VA medical professional to determine:

a. Whether any of his current skin disorders, to include: solar elastosis, actinic damage, open comedones, and basal cell carcinoma, at least as likely as not are due to exposure to the sun while in service. 

b. If not, whether any of his current skin disorders, to include: solar elastosis, actinic damage, open comedones, and basal cell carcinoma, at least as likely as not are due to his active service. 

The examiner should provide an explanation for all elements of his/her opinion. 

3. After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought are not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


